Case 1:17-cv-10432-DJC Document 63-6 Filed 12/17/18 Page 1 of 3

EXHIBIT 6
Flash Facts About ong 1 7-cv-10432-DJC Document 63-6 hie (penes mapjongleeperaphip.qginGrews/2004/06/flash-facts-..

NATIONAL
GEOGRAPHIC

https://news.nationalgeog ra Phic.com/news/2004/06/flash-facts-about-lightnir

Did lightning play a role in evolution? What are the odds of being struck by lightning? Find ou
these answers and more below.

way
kg
S

Organized by the National Oceanic and Atmospheric Administration (NC
and other partners, Lightning Safety Awareness Week is held the last Jull week
June each year.

Lightning is one of the leading weather-related causes of death and injury
the United States. Most people do not realize that they can be struck by lightning
when the center of a thunderstorm is 10 miles (16 kilometers) away and there are
skies overhead.

Did you know that rubber shoes do nothing to protect you from lightning?
talking on the telephone is the leading cause of lightning injuries inside the hom
That standing under a tall tree is one of the most dangerous places to take shelte:

And what does it mean if your hair starts to stand on end during a

1 of 42 12/14/2018, 5:35 AM
eee “Gage 1:17-ov-10432-DJC Document 63-6 "EREd"ED+r7¥eenlerayeh® ofBnews/2004/06/flash-facts-.

during a stroke has been found to convert elements into compounds that are four
organisms.

+ Lightning detection systems in the United States monitor an average of 2
million strokes of lightning from clouds to ground during some 100,000
thunderstorms every year. It is estimated that Earth as a whole is struck by an av
of more than a hundred lightning bolts every second.

¢ The odds of becoming a lightning victim in the U.S. in any one year is 1
700,000. The odds of being struck in your lifetime is 1 in 3,000.

¢ Lightning can kill people (3,696 deaths were recorded in the U.S. bet
1959 and 2003) or cause cardiac arrest. Injuries range from severe burns and
permanent brain damage to memory loss and personality change. About 10 perce
lightning-stroke victims are killed, and 70 percent suffer serious long-term effect
About 400 people survive lightning strokes in the U.S. each year.

- Lightning is not confined to thunderstorms. It's been seen in volcanic
eruptions,extremely intense forest fires, surface nuclear detonations, hea
snowstorms,and in large hurricanes.

* Ice in a cloud may be key in the development of lightning. Ice particles ec
as they swirl around in a storm, causing a separation of electrical charges. Positiy
charged ice crystals rise to the top of the thunderstorm, and negatively charged i
particles and hailstones drop to the lower parts of the storm. Enormous charg
differences develop.

* A moving thunderstorm also gathers positively charged particles alon
the ground that travel with the storm. As the differences in charges contint

increase, positively charged particles rise up tall objects such as trees, houses, an

4 of 42 12/14/2018, 5:35 AM
